Citation Nr: 1452134	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the rating for prostatic adenocarcinoma from 100 to 40 percent, effective September 1, 2010, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1955 to July 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence (accompanied by a waiver of initial RO consideration).  See 38 C.F.R. § 20.1304 (2014).

The following issues have been raised by the record, but have not been adjudicated by Agency of Original Jurisdiction (AOJ): entitlement to service connection for erectile dysfunction (raised at the August 2014 hearing); entitlement to special monthly compensation based on loss of use of a creative organ (raised at the August 2014 hearing); and entitlement to a rating in excess of 30 percent for coronary artery disease (raised at the August 2014 hearing and in a September 2014 written claim).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A claim for a TDIU rating is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

At his August 2014 hearing, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking whether the reduction of the rating for prostatic adenocarcinoma from 100 to 40 percent, effective September 1, 2010, was proper.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the matter of whether the reduction of the rating for prostatic adenocarcinoma from 100 to 40 percent, effective September 1, 2010, was proper; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At his August 2014 hearing, the Veteran indicated that he wished to withdraw his appeal seeking whether the reduction of the rating for prostatic adenocarcinoma from 100 to 40 percent, effective September 1, 2010, was proper.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.

ORDER

The appeal seeking whether the reduction of the rating for prostatic adenocarcinoma from 100 to 40 percent, effective September 1, 2010, was proper is dismissed.


REMAND

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities (prostatic adenocarcinoma, rated 40 percent; and coronary artery disease, rated 30 percent; his combined evaluation for compensation is 60 percent).  

At a February 2010 VA genitourinary examination, the examiner noted that the Veteran was a retired maintenance worker and opined that his frequent urination (due to his prostatic adenocarcinoma) "makes work not feasible."  In a March 2010 statement, a friend of the Veteran noted that "...under the current circumstances [the Veteran] is not employable.  No one would hire him on these circumstances that he is constantly going to the bathroom."  At an April 2013 VA prostate cancer examination, the examiner opined that the Veteran's prostate cancer disability did not impact his ability to work and did not interfere with a physical or sedentary type of employment; the examiner also noted that the Veteran had retired in 2003, prior to his prostate cancer diagnosis.  A medical opinion should be developed with respect to whether the Veteran is unemployable due to his service-connected disabilities.

At his August 2014 hearing, the Veteran testified that his highest level of education was completing the 7th grade.  He also testified that he had performed engineering work during his 20 years in the Coast Guard (which was a physical job involving work on big engines), and that after service he had a 28-year career in maintenance (which was a physical job involving work such as painting, remodeling, and outdoor equipment maintenance).  He further testified that he had never had a sedentary job and had always worked physically with his hands.  He stated that one of his reasons for retiring was that he had been told by his employer that he would have to go back to school and learn how to operate a computer, as he had never had formal computer or typing training before.  His representative also asserted that an employer may not appreciate someone having to get up every 45 minutes to use the restroom (which the Veteran had to do because of his prostate condition) in a sedentary-type employment setting.

While the Social Security Administration (SSA) responded in August 2010 to VA's request for pertinent records by indicating that there were no medical records in existence for the Veteran, a subsequent September 2010 letter from the SSA to the Veteran acknowledged that his application for SSA disability benefits had been filed and informed him that they were still working on his claim.  Therefore, a new request to the SSA for a complete set of records pertaining to the Veteran, including any decision rendered and the medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Furthermore, on a September 2010 authorization form, the Veteran noted that he had received hospital treatment for three days in February 2010 at the VA Medical Center in Salisbury, North Carolina after getting sick because his bladder was so full.  Such outstanding reports of VA treatment are constructively of record, are likely to contain pertinent information, and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, given the opinion of the February 2010 VA examiner, readjudication of this issue should include extraschedular consideration.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from the SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including any decision rendered and all medical evidence considered.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  Obtain copies of the complete clinical records of all VA treatment the Veteran has received for his prostate cancer disability that is not already associated with the record, to include at the VA Medical Center in Salisbury, North Carolina in February 2010.

3.  After all of the foregoing development has been completed to the extent possible, obtain an opinion with respect to employability, with examination only if deemed necessary by the opinion provider.  The opinion provider should review the claims file.  The opinion provider should fully describe the combined impact that the Veteran's service-connected disabilities (coronary artery disease and residuals of prostatic adenocarcinoma) have on his employability, and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran is, or has been at any time since July 2009 (a year prior to his claim for TDIU), unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Age and nonservice-connected disabilities should not be considered.

In so doing, the examiner should consider that the Veteran's highest level of education was completing the 7th grade; the Veteran's work experience includes performing engineering work during his 20 years in the Coast Guard (which was a physical job involving work on big engines) and after service he had a 28-year career in maintenance (which was a physical job involving work such as painting, remodeling, and outdoor equipment maintenance); as well as the opinions of the February 2010 examiner that due to frequent urination (a residual of his service-connected prostate cancer), work is "not feasible" and the April 2013 VA examiner that the Veteran's prostate cancer disability did not impact his ability to work.

A complete medical rationale for all opinions expressed must be provided.

4.  The AOJ should ensure that all of the development sought is completed, undertake any additional action necessary to properly address the claim for a TDIU rating, and then review the record and adjudicate the TDIU claim, to include consideration of an extraschedular rating for TDIU.  If a TDIU rating is denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


